La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Nos corresponde resolver si el Estado —frente al bene-ficiario de una póliza de seguros de vida— constituye un acreedor preferente a los fines de cobrar una deuda contri-butiva que el asegurado, al momento de su fallecimiento, tenía pendiente con el Departamento de Hacienda.
f — l
El Sr. David Malavé Vélez (causante o asegurado) falle-ció el 19 de febrero de 1998. A los pocos días, su señora madre, doña Julia Vélez Rivera (en adelante doña Julia) y sus hermanas, las Sras. Julia Malavé Rivera y Cruz Malavé Vélez, iniciaron los trámites para el cobro de cier-tos beneficios los cuales fueron acumulados a favor de és-tas mientras su causante era empleado de la empresa Bristol-Myers Squibb, RR. (Bristol). Doña Julia fue designada única beneficiaría de un seguro de vida grupal que su hijo, el causante, poseía como empleado de la compañía.
El Departamento de Hacienda (Hacienda) embargó los fondos en poder de Bristol ya que el causante tenía una deuda contributiva, la cual, al 1ro de enero de 1997, ascen-día a $90,552.36. Conforme a la póliza de vida de grupo o colectivo del causante, la cantidad de dinero disponible para la beneficiaría primaria, doña Julia, era de aproxima-damente $142,000.
Inconformes con la determinación de Hacienda, doña Julia y sus dos hijas acudieron el Tribunal de Primera Instancia. Dicho tribunal dictó una sentencia declaratoria en la que decretó el derecho de doña Julia sobre todas las partidas de dinero en poder de Bristol en concepto del pro-grama de seguro de vida grupal. Determinó, además, que la beneficiaría tenía derecho, tanto al principal como a los intereses acumulados desde la fecha del fallecimiento del *134asegurado y hasta la fecha de su pago. Por consiguiente, ordenó a Bristol entregar el dinero a la beneficiaría.(1)
Inconform.es, Bristol, Benefit Express, el Secretario de Justicia y Hacienda acudieron al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Dicho tribunal confirmó el dictamen apelado.
El Procurador General entonces, en representación del Estado (Secretario de Justicia y Hacienda), acudió ante nos y señaló como único error el siguiente:
ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL IMPEDIR QUE EL ESTADO, COMO ACREEDOR PREFERENTE, PUEDA EMBARGAR PARA FINES DEL COBRO DE UNA DEUDA CONTRIBUTIVA EL MONTO DE UNA PÓLIZA DE SEGURO DE VIDA QUE UN DEUDOR CONTRIBUTIVO MANTENÍA A NOMBRE DE CIERTOS FAMILIARES.
Mediante Resolución de 18 de abril de 2002, expedimos el auto y le concedimos a las partes un término para que comparecieran. Con el beneficio de sus argumentos, resol-vemos sin ulterior trámite.
H-1
En nuestro ordenamiento jurídico, el Código de Seguros de Puerto Rico (en adelante Código de Seguros),(2) constituye el conjunto de normas especiales que reglamentan la materia de seguros. Al tratarse de una ley especial, hemos enfatizado que, sólo en situaciones jurídicas no consideradas por sus específicas disposiciones, se acudirá a otras fuentes legales supletorias como lo es, por ejemplo, nuestro Código Civil. Véanse: Mun. of San Juan v. Great Ame. Ins. Co., 117 D.P.R. 632, 635 (1986), y Serrano Ramí-*135rez v. Clínica Perea, Inc., 108 D.P.R. 477, 481-482 (1979). Véase, además, Op. Sec. Just. Núm. 2 de 1963. El contrato de seguro de vida (conocido comúnmente como póliza) es uno de los reglamentados por esas normas especiales. En esencia, es un acuerdo sobre “vidas humanas” a través del cual una persona se obliga a indemnizar a otra o a pro-veerle un beneficio específico o susceptible de ser determi-nado al producirse el suceso incierto previsto en el contrato. Véanse: Arts. 1.020 y 4.010 del Código de Segu-ros, 26 L.P.R.A. secs. 101 y 404.(3) La persona a quien be-neficia el contrato o póliza de seguro de vida —quien puede ser catalogada como beneficiario, cesionario o tenedor legal—
... tendrá derecho a los beneficios y ventajas de la póliza, contra los acreedores y representantes del asegurado y de la persona que efectuare el seguro, y dichos beneficios y ventajas es-tarán también exentos de toda responsabilidad por cualquier deuda de dicho beneficiario, existente a la fecha en que los beneficios y ventajas se hicieren disponibles para su uso. (Én-fasis suplido.) Art. 11.330 del Código de Seguros, 26 L.P.R.A. see. 1133.
Igual derecho tiene el beneficiario de una póliza de se-guro colectivo de vida.(4)
Así, pues, el derecho que tiene un beneficiario al producto de una póliza de seguros se antepone ante las reclamaciones de los acreedores del asegurado sin distin-*136ción alguna y se antepone a las reclamaciones que pudie-ran tener los herederos legítimos del asegurado. Fernández Vda. de Alonso v. Cruz Batiz, 128 D.P.R. 493, 496 (1991). Sólo así se garantiza que la persona beneficiada por el ase-gurado no quede desamparada al éste faltar.(5)
De otra parte, a través de nuestra jurisprudencia no sólo hemos reconocido sino también hemos mantenido la superioridad del derecho concedido a los beneficiarios de una póliza de seguro de vida frente a cualquier reclamante del asegurado. Sobre el particular, en Fernández Vda. de Alonso v. Cruz Batiz, supra, págs. 496-497, expresamos:
El beneficiario de una póliza de seguro de vida adquiere un derecho propio que no es derivado del derecho del tomador del seguro. En ese sentido, [aunque] “no es parte [del] contrato, ... adquiere derechos propios, nacidos del contrato mismo y no derivados del contratante que le designó”. Así concebido, for-zosa es la conclusión de que el monto de la póliza no es parte del caudal relicto, ya que el mismo no proviene de los “bienes, derechos y obligaciones” del causante .... (Enfasis suplido y en el original, y citas omitidas.) Véase, además, Espósito v. Guz-mán, 45 D.P.R. 796 (1933).(6)
A pesar de nuestra interpretación jurisprudencial y de las claras disposiciones de nuestro Código de Seguros en torno al carácter preferente del que goza una persona de-signada como beneficiaría de una póliza de seguro de vida —frente a cualquier reclamante del asegurado— el Estado *137nos solicita que se le reconozca como acreedor preferente en lo que respecta al cobro de deudas por contribuciones sobre ingresos. Entiende que las determinaciones del Tribunal de Circuito y el tribunal de instancia han impedido el cobro de la deuda al éstos interpretar incorrectamente las normas estatutarias relacionadas con la materia. A su juicio, al otorgar preeminencia absoluta a los Arts. 11.330 y 11.340 del Código de Seguros, 26 L.P.R.A. sees. 1133 y 1134, se soslayan las claras y específicas disposiciones del Código de Rentas Internas de 1994 que, para fines de de-terminar el caudal relicto bruto de un causante sujeto a contribución, incluye cualquier cantidad de dinero prove-niente de pólizas de seguro. En lo particular, se refiere a la See. 3031 del Código de Rentas Internas, 13 L.P.R.A. see. 9131(f), que específicamente dispone que las pólizas de se-guro de vida de un finado están incluidas en el caudal re-licto bruto para propósitos contributivos. Veamos si le asiste la razón al Estado.
HH HH HH
La Sec. 3031(f)(2) del Código de Rentas Internas de 1994 (13 L.P.R.A. sec. 9131(f)(2)), dispone, en lo pertinente, que:
... El caudal relicto bruto incluye cualquier cantidad de dinero proveniente de pólizas de seguro sobre la vida del cau-sante cuando dichas pólizas son pagaderas:
(1) al Administrador o a la sucesión del causante;
(2) a otros beneficiarios, si el causante, solo o conjuntamente con otra persona, bien sea en forma directa o indirecta, pagaba las primas o tenía o ejercía con respecto a dichas pólizas, a la fecha de su fallecimiento, cualquier tipo de ingerencia, domi-nio o control sobre las mismas.
La sección antes citada es parte del Subcapítulo A-2 que trata sobre Caudales Relictos de Residentes de Puerto Rico. Esta expresamente señala que el caudal relicto de un causante sujeto a contribución “incluye cualquier cantidad *138de dinero proveniente de pólizas de seguro sobre la vida •_ causante ...”.
Es al amparo de esta disposición que el Estado entiende que puede embargar el producto de la póliza de vida, per-teneciente a doña Julia, para así, como “acreedor preferen-te”, cobrar la deuda contributiva del asegurado o causante.
Sin embargo, cuando el Estado interpreta el estatuto, pierde de perspectiva que el propio Código de Rentas Internas de 1994, específicamente en la See. 3051 (13 L.RR.A. see. 9151), dispone que para calcular la cantidad a pagar por contribuciones impuestas, el valor del caudal relicto tributable será determinado al deducir del caudal relicto bruto las exenciones y deducciones provistas en la See. 3052, entre las cuales se encuentran “H]as cantidades pagaderas por razón de contratos de seguro sobre la vida de un residente de Puerto Rico ...”. 13 L.P.R.A. see. 9152(b)(5).
Como se podrá observar, de las propias disposiciones del Código de Rentas Internas de 1994 se excluyen expresamente del caudal relicto bruto las sumas pagadas por razón de contratos de seguro sobre la vida de un residente de Puerto Rico.(7) Es decir, dicho código armoniza sus disposiciones con las normas especiales que rigen el contrato de seguro de vida y con nuestra jurisprudencia interpretativa, a los fines de mantener exento al beneficiario de las reclamaciones de los acreedores del asegurado, esto sin distinción de clase alguna. (8)
Finalmente, cabe señalar que aunque es cierto que el Estado es un acreedor preferente cuando de cobro de *139contribuciones se trata cuando así lo determina la ley, tam-bién es cierto que cuando se trata de una póliza de seguro de vida, el Estado, como bien hemos visto, es el que preci-samente ha mantenido la supremacía del beneficiario frente a los acreedores y reclamantes del asegurado, esto, incluyendo al propio Estado.
Así, pues, bajo estas circunstancias, autodefinirse acreedor preferente y embargar el dinero que por derecho le corresponde al beneficiario de una póliza de seguro de vida, soslaya los claros principios de hermenéutica respecto a que la legislación contributiva no debe interpretarse en forma extensiva, sino más bien de manera justa y a tenor con sus propios y expresos términos. Talcott Inter-Amer. Corp. v. Registrador, 104 D.P.R. 254, 262 (1975). Véase, además, Café Rico, Inc. v. Mun. de Mayagüez, 155 D.P.R. 548 (2001).
En virtud de todo lo anterior, ratificamos que el monto de una póliza de seguro de vida no forma parte del caudal relicto bruto del causante. De esta manera, continúa vi-gente la interpretación a favor del beneficiario que otorga a éste una posición superior frente a la de cualquier acreedor del asegurado, incluyendo al Estado.
IV
Por los fundamentos antes expuestos, confirmamos la sentencia del Tribunal de Circuito de Apelaciones.
El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

 Dicho foro también determinó que el Departamento de Hacienda fue teme-rario, por lo que lo condenó a pagar las costas, los gastos y la suma de $1,000 por honorarios de abogado. La sentencia fue enmendada nunc pro tunc a los únicos fines de eliminar la partida de honorarios de abogado.


 Véase 26 L.P.R.A. sec. 101 eí sea.


 El Ledo. Manuel Tirado Viera, en su obra Fundamentos de las Contribucio-nes sobre Ingresos de Puerto Rico, 2da ed. rev., 1986, pág. 39, define la póliza de seguro de vida como aquel contrato mediante el cual el asegurador se obliga, me-diante el premio estipulado, a entregar al contratante o al beneficiario un capital o renta al verificarse el acontecimiento previsto o durante el término señalado.
En la definición de seguro de vida, también está incluido el contrato o póliza de seguro de vida de grupo o colectivo, que es el seguro que un patrono paga para cubrir la vida de sus empleados. íd., pág. 47. Este es el seguro al cual se refieren los hechos de este caso.


 Respecto a la póliza de seguro colectivo de vida, el Art. 11.340 del Código de Seguros, 26 L.RR.A. see. 1134, dispone, en lo pertinente, que “estará libre de recla-maciones de los acreedores del asegurado o del beneficiario o de otra persona con derecho al pago”. (Énfasis suplido.) Véase, además, esc. 3.


 Sobre este particular, véanse, a modo ilustrativo: Milwaukie Construction Co. v. Glens Falls Insurance Co., 389 F.2d 364, 367 (9no Cir. 1968) (“The purpose of statutes exempting proceeds and cash surrender values of life policies from execution is to protect the debtor’s dependents [beneficiaries] by giving them a preferred status over his or her creditors. A statute exempting from creditors’ claims the proceeds of insurance when left with the insurance policies from execution should be given liberal construction to effectuate their purpose”); In re Elliott, 446 P.2d 347 (1968) (“A Statute exempting proceeds and avails of life policy against creditors is remedial in nature, and enacted for the public good”).


 En Espósito v. Guzmán, 45 D.P.R. 796 (1933), este Tribunal mantuvo vigente la interpretación que otorga al beneficiario de una póliza de seguro de vida una posición superior a la de otros reclamantes. Cabe señalar que aun cuando los bene-ficiarios en este caso eran los herederos, la decisión estuvo encaminada a destacar que la intención del legislador fue la de permitir que este tipo de contrato se efec-tuara sin obstáculo alguno.


 Véase, además, E. González Tejera, Derecho de sucesiones: la sucesión intes-tada, San Juan, Ed. Universidad de Puerto Rico, 2001, T. I, págs. 341-342.


 Es menester puntualizar que la superioridad del beneficiario de una póliza de seguro de vida frente a cualquier reclamante o acreedor del asegurado ha sido reiterada y ratificada por nuestras decisiones, aún después de la promulgación y aprobación del Código de Rentas Internas de 1994. Véanse: Pilot Life Ins. Co. v. Crespo Martínez, 136 D.P.R. 624, 636 (1994); Méndez v. Morales, 142 D.P.R. 26, 39 (1996); In re Barlucea Cordobés, 155 D.P.R. 284 (2001).